Minnie McGuire brought this action originally in the Cuyahoga Common Pleas against the Y. W. C. A. of Cleveland, and Lotta R. Talbott for damages arising from personal injury alleged to have been caused by negligence in failing to keep in good repair certain plumbing-in a hotel operated by the defendants. It appears that the Y. W. C. A. leased and operated a hotel in Cleveland and that McGuire while a guest at this hotel sustained severe burns to her body while bathing when the pipes containing scolding water burst.
McGuire neglected to file a reply to the answer of the defendants and judgment was rendered on the pleadings in favor of the Y. W. C. A. and Talbott, which judgment was affirmed by the Appeals.
McGuire in the Supreme Court contends:
1. That charitable institutions are not immune from the operation of the statutes concerning inn-keepers.
2. That the Y. W. C. A. should be held for the negligence of its servants.
3. That the violation of the duty imposed by a statute upon inn-keepers is negligence per se and that the Y. W. C. A. is not immune from this rule of law by virtue of its charitable character.